Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 1 of 34 PageID #: 101




                            EXHIBIT “A”
Case 1:19-cv-03543-RPK-RER   Document     10-2 Filed 03/12/20 Page 2 of 34 PageID #: 102
             OEPARTMENT OF HEAi.Ti-i, EDUCATION, ANO WEI.FARE

                         Food and Drug Administration                                          @)
                                                                                                (
                                  Mi\,Y. 3 l J'j?~

  Mr. Clcnn P. Witte
  International Associati<m of , .                           ,,,..:·.
   Ice Cream Manufac;:turer.s
  9lO ·Sevente~nth Street, N.W'.
  Washington, D.C.    20006
  Dear I-Ir. l'litte:
  This is in reply t.o your lette;r ·of May 11, 1979 conce-rning the
  labeling of ice cream containing naturally derived non-vanilla
  bean flavoring compounds to ·enh;lnce, ~imulate and/or intensift
  flavor derived from vanilla b~~n.
  the federal standard for ic;:e cream 21 CFR lSS.110, has, since
  its promulgation in the early 19.60'.s, provided for a system for
  designating charaeterhing flavors in ice cream which has come
  to be J"efcrred to as the "3 category · flavor labeling". The
  syste~ recognizes three distinct types of ice cream, based on
  the use of natural and various cor.ie>inat ions of natural and
  artificial flavors that characterize this food. The designation
  of a characterizing flavor for category lice cream is based on
  the premise that only natural flavor derived from the product
  whose flavor is simulated may be used. The flavor designation
  for category II ice creaJ11 is oh. the bnsis that the product con•
  tains both natural and artificial flavor, but the natural flavor
  predominates, whereas in cat_ego~y III the artificial flavor pre•
  do111inates.                   ', ·
  The definition and standard of identity as it pertains to the
  designation of flavors in the identity statement for ice cream
  was established long bafore the developraent of the general flavor
  regul.!.tions pubti.~he-i under 21° CFR 101.22. C<>nsequent1y, the
  lab..tlini requirements for the ~eclat'ation ?-1. £lavo:-s ~.n , ~e 1111,1,1\
  of ice cream are specifically provided for by the standard. The
  general flavor regulations, are ~ot applicable to this standardized
  food.
  While the requiremen,;s for flavor designation for ca.tegory I ice·
  cream are not all inclusive as w:ritten, the historica.l and current
  interpretation I believe is that the flavor agent for vanilla ice
  cream (a category I product} · is• limited to vanilla bean and/or
  flavor derived from vanilla beans.
  It is our understanding thaf th.e re are available in the market
  place, natural flavoring compounds that resemble, $imulate and/or
  enhance vani 11 a flavor but ar.e.. not derived from vanilla bean. These
  flavor compounds would not comply with the intent of tho flavor
  provisions of Catogory l ice··cream. Howevel", they would qualify
  for category II labeling (va~i1ln flavored ice cream) provided that
  the flavor derived from vanilla beans predominates.
                                        Sincerely yours, .
                                                                                          ..
                                      ' ,, {«:···--
                                            c:.""'7'--    4';,/'        ,,f?-;:.t:
                                                                        V
                                                                                     <,   ~
                                      , Taylor M. Quinn                                    ,
                                        Associate Director
                                          for Compliance
                                         n ................ ~ c ...... ,,~
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 3 of 34 PageID #: 103




                            EXHIBIT “B”
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 4 of 34 PageID #: 104
                             (
                             \_


                    D':::?/~i-rrr..1:::~,          o:=-       H~ALTH, EDlC/.. TION, , ... ~~D '.'/:::Lt-"/\.:~:::
                                                                         !>;"::,~v:c::::
                                                         PU3LIC 1-i£A'i..TH
                                          FOO::> /,ND D?..JG ,r,::,:.1u,;1s,:-"'TIO;-)
                                                              \'"/ASH;r.;~TON .. o.i::..       :!CZ~


                                                               October 30, 1979


 Mr. Daniel R. Thompson
 Bonner, Tho:;ipson, 0 1 Conne 11 & Gayn2s
 900 S2v~nte2nth Street, N.W . .
 '',•;~~nl!"lSIOn,
       · . .       ·D • C•        20'vlJO
                                      1
                                        ",..   ·


 02ar Mr. Thompson:                                                                                        . :-

 flurir:g our conference with you and Mr. Anthony Filundro, Vice Presiden~ of
 Vir-gir.ic [iar2 Extr-act Coinµc1n},=, !r1c., o-f Orovklyn:, ?·!c·.~: Yarl~, O!"! O~t~~e:- !9,
 1979 you r.::ised a question·ccnce:rning _category II vanilla flavor in ice cr2c;:1.
 You requested t~at ~e reply to your question in writing.
                                                                                                                        t
  The.ice crea~ standard under 21 CFR 135.ll01e)(5}(i) states that an artificial
  flavor simulating the charact~rizing flavor shall be de2~ed to predominat~ in
  th2 c~se of vanilla beans or vanilla extract used in com~in~tion with vanillin,
  if the amount.of vanillin used is greater than one ounce per unit of vanilla
  co~stituent as thaf term is defined in §159.3(c}. Consequently, an ice cream
  lil::'.n't.rfacture;-- could not call his product "vanilla flavored_ ice creciT. (Cct~g:l:--_y                            11


  II) if the flavor co~sisted of one ounce of vanillin per unit of v2nill2 con-
. stitu2::t and any flavor from a non-vanilla bean source (which sim;,.;lates., r0-
  52i::!21es~ or reinforces the vanilla flavor) is 2dded to the product. The nor:-
  vanill2 flavor i~ deemed tJ simulate vanilla if th2 add!tion of th~ non-v2nill~
  fl~vor results ir. a .reduction in the amour.t of var.illa bean der-ived flavor
  that would other.-,ise -be used in a vanilla flavored ice cream. ice cream r.1ade
  from su::h a product would come under._c:·ategor-y III and have tc b2 labeled as
 11
      ur-tificial vanilla''.                                                  ·
 He hope this adeq~ctely ans:•;ers-the-i~-sti-or. -you-rats-ed at---uur-----..re-eting_
                       .   ,.•

                                                                                   -::-
                                                        ...
                                                                               ~          '.

                                                    ·
                                                                                                                                        ,-   ........ .
                                                                       Sincerely yours,.                                                          ';.;;.



                                                                                                                                 ".-:

                                                                       : . c; .:. ,. . , ..· !.-..:. .._    . . .:
                                                                      I"" :.. ""--........... . .           ,;
                                                                       R. E. f\le\. f·uerr_~
                                                                       Assista~~ to th2 Dire:tor
                                                                       Di vi si en of f!2;u1 c;;:a:--y G!.ii c!:rn:2.
                                                                       Bure2t.: o~. Foo.is
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 5 of 34 PageID #: 105




                            EXHIBIT “C”
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 6 of 34 PageID #: 106

..                 DEPARTMENT Of H !-:.ALTH. l:.DUCATION, .1.t~D \', ,:·:._r-;,RC
                                     PUllU C t-iLALTH IH.RYICE
                                f'OOO AND C,RUG ADMINISTHATION
                                       'WA.~~U4::l,T(>N.   DC. ,..__
                                        April 10, 1979


            Mr. 0av1d B. Daugherty, President-
            Zfnk &Triest Company, Inc.
            P.O. Box 321
            Montgomeryvflle, Pa. 18938
            Dear Mr. Daugherty:
            This 1s in teply to your 1 et ter of 3/16/79 concerning the use of
            a flavor blend (other natural fiavors) in category J ite cream.
            The definiti6n and standard of fdentfty for ice cr·eam (21 CFR
            135.110) as ft pe~tains to the designation of flavor~ in the
            identity statern~nt for this food was established long before
            the development of the general flavor regulations published under
            21 CFR 101 .22. Consequently, the labeling requirements for the
            declaratfon of flavors in the name of 1ce cream are specifically
            provi'ded for by the standard and is separate and ap1rt from the
            general flavor regulations. Therefore, the standa~d for ice
            cream does not provide for the label designation of "With other
            flavors• (W0NF).
            A product identified as "V~nilla lei Cream" is subject to the
            category I 1ce cream requirements and, ·therefore, must contain
            only the characterizing flavor derived from: vanilla beans .
            We hope this infonnation is helpful. ·

                                                             Sincerely yours.

                                                           <)-.{)~~<,~,~Li_,,
                                                             J. L. Summers
                                                             Assistant to the Director
                                                             Dh.1s1on of Regulatory Guidance
                                                             Bureau of foods




                                           .,,
                                          -).
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 7 of 34 PageID #: 107




                            EXHIBIT “D”
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 8 of 34 PageID #: 108




                                                             •         Publo: tlealth Service


                                                                       Foot! 1nd Drug Adrninistretion
                                                                       Roclr.11ihe MO 20857


                                          FEB • 9 1983


            Daniel R. Thompson, Attorney at Law
            Bonner, Thompson, O'Connell, Gaynes      &   Middlekauff
            900 Seventeenth Street, N.W.
            Wash~ngton, D.C. 20006
            Stephen A. Weitzman, Attorney at Law
            Weitzman & Rogal
            1320 Nineteenth Street, N.W.
            Washington, o.c. 20036
                                                                                                '
                                    Re:     Labeling of Ice Cream Products
                                            Flavored with Vanilla Docket
                                            No. SOA-0209
                                                                                                         t
                                                                                                         ~



            Dear Sirs:                                                                                   ~
                                                                                                         ~
                                                                                                         C'\
                 vn May 16, 1980, the Flavor and Extract Manufacturers'
            Association (FEMA) filed a request for an advisory opinion                          ......
            regarding the labeling of ice cream products flavored with
            vanilla. FEMA presented a letter from a Bureau of Foods
            employee (the Newberry letter) and requested that the agency
            confer advisory opinion status on the letter's interpretation
            of the labeling requirements in the ice cream regul~tion (21
            CFR 135.110). I signed an advisory opinion granting this
            request on February 12, 1981.
                The ice cream regulation establishes a three-tiered
           system of labeling that is based on ti~ amount of the natural
           characterizing flavor a product contains, and on whether, if
           the product contains both a nat~ral characterizing flavor and
           an artificial flavor that simulates it, the natural charac-
           terizing flavor predominates. Under this system, natural
           vanilla flavor predominates, and ice cream can be labeled as
           Mvanilla flavored," when the product contains o~e ounce of
           vanillin per unit of vanilla constituent. The advisory
           opinion sets forth FDA's view tha~ wnen any flavor from a
           non-vanilla bean source that simulates vanilla is added to
           such a product, the natural f lavor no longer predominates,
           and the product can no longer be labeled "vanilla flavored.~
                On February 23, 1981, Davie Michael & Co. (the objector)
           wrote to Secretary Schweiker ana objected to this advisory
           opinion. On February 27, 1981, the agency stayed the opinion




                                                                       000204                                  ii
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 9 of 34 PageID #: 109




                                       -2-
          tO consider the o-ctior. and to prov10~ the Gjector with an
          O?portunity to subrait additional mate=ial.
               I have now fully considered the issues raisec by the
          advisory ~pinion and by the objectior.. I have carefully
          reviewed the extensive memor.anda submitted by both the
          objector and FEMA, the attachments to these memoranda, and
          the written comments of the International Association of Ice
          Cream Manufacturers ( IAICM). I have also met with repre-
          sentatives of the objector, IAICM, and FEMA .
               As a result of my deliberations, for the reasons
          discussed below, I have decided to reaff\rm the February 12,
          1981 advisory opinion.
          I.   The Advisory Opinion Is An Interpretative Rule And
               Therefore Not Subject to Section 701(~) of the Food,
               Drug, And Cosmetic Act or to the Administrative Procedure
               Act
                  The objector contends that the advisory opinion effec-
          ti,,..,ly aMends .?1 CFR 135.nO(el(2)(ii) to prohibit the use of
          non-characterizing natural ingredients in "vanilla flavored•
          ice cream. Objector's April 6, 1981 submission, p. 35. The
          objector argues that the opinion thus was improperly issued
          becaus~ a standard ~f identity established under section 401
          of the Food, Drug, and Cosmetic Act (the FD&C Act), 21
          u.s.c. 341, can only be amended after compliance with section
          701(e} of that statute, 21 u.s.c. 371(e).
               The objector is incorrect for two reasons. First, as
          will be discussed in mor~ detail below, the advisory opinion
          deals only with the effect on ice cream labeling of the use
          of flavoring ingredients that simulate the characterizing
          flavor. It has no bearing on the labeling of ice cream that
          contains flavors that do not simulate the characterizing
          flavor.
               Second, and more import3ntly, under th~ test established
          1n Gibson Wine Co.•· Snyder, 194 F.2d 329 (D.C. Cir. 1952),
          the advisory opinion is an interpretative rule. In Gibson
          Wine Co., supra, 194 F.2d at 331, the court seated:
               Generally speAking, it seems to be established
               that •regulations,• "substantive rulesw or
               •legislative rules• are those which create law,
               usually implernent~ry to an existing law; whereas
               interpretative rules are statements as to what




                                                                       0002.05   '}
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 10 of 34 PageID #: 110




   r~~-... _
           ,.

                                 •
  ,;.
  '.. .                                      -3-
   '
                     the adminis~ rative o!fice= thinks the statut~
                     regulatio n means.
                                                                      o=
                See also Cabais v. Egger, 690 F . 2d 234, 238 (D.C. Cir.
                "'f9li2-)-.-·The February 12, 1981 advis~ry opinion presents the
                agency's view on how 21 CFR 135.110 (e)(5)(i) requires a manu-
                facturer to label a product that contains flavor consistin g
                of one ounc~ of vanillin per unit of vanilla constitu tent
                plus any amount of a flavor from a non-van illa source that
                simulate s vanilla. It does not make any change in 7-~ CFR
                135. ll0(e)(S )(i).
                     In the preamble to FDA's proposed procedur al regulati o~j
                (40 FR 40682 (Septemb er 3, 1975)), the agency anticipa ted tne
                situatio n presente d here and specific ally stated that ~hether
                the labeling of a product is consiste nt with the agency ' s
                regulati ons would be an appropri ate subject for an advisory
                opinion. 40 FR 40695. ~hus, the February 21, 1981 advisory
                opinion is an interpre tative rule and is not subject to the
                provisio ns of 21 u.s.c. :n1 (e) . (As an interpre tative rule,
                the advisory opinion is also exempt from the provisio ns of
                the Adminis trative Procedur e Act (APA), S u.s .c.
                553(b)(B ),)
                     The cases cited by the objector in its April 16, 1981
                submissi on (pp. 29- 34) are not to the contrary . Both
                Guardian Federal Savings & Loan v, Federal Savings , Loan
                Insuranc e Corp., 589 F.2d 658, 644 (D,C, Cir. 1978) and
                Chamber of Commerce of United States v. OSHA, 636 F.2d 464,
                469 (D.C. Cir . 1980) utilize the test enunciat ed in Gibson
                Wine Co . v, Snyder, supra. Noel v, Chapman, SOB F.2a102 3-
                (2d Cir.), cert. denied 425 U.S. 824 (1975) and Parco v.
                Norris , 426F.Su pp. 976 (E.D. Pa. 1977; are not relevant .
                They relate to the distinct ion between general statemen ts of
                policy and s ubstanti ve rules and not to the distincti .:m
                between interpre tative and subs~~n tive rules. Finally, even
                if an agency action has substan tial impact, it is still not
                subject to notice and comment rulemaki ng if, like the
                February 12, 1981 advisory opinion, it is otherwis e expressl y
                exempt under the APA. Cabais v. Egger, supra, 690 F.2d at
                237.
                     Therefor e, the .ebruary 12 , 1981 opi~ion is not a
                substant ive regulati on and can properly be issued as an
                advisory opinion by FDA .




                                                                            000206
           ..
  :\~...                                                                             ·:,
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 11 of 34 PageID #: 111




  -,,-,.~,. ---- ---- ---- ---- ---- -----------ll'D---~~---
  •: ·



           II.
                                          - 4-

                                                            •
                 The Advisory Opinion Was 1ssaed In Accordan ce Wi~h
                 Appropr iate Vrocedur es
                 The objector has cnarged tnat even if the February 12,
           198 1 adviso=y opinion is an advisory opinion, lt was issued
           in contrave r.tion of FDA's procedur es on advisory opinions ,
           the Presiden t ' s moratoriu m on regulati ons, and Executiv e
           Order 12291 . Again, I find that I do not agree with the
           object or,
                 Section 10.SS(a )(l) of FDA ' s regul~ti ons (21 CFR
           10.SS(a )(l)) enunciat es the agency's policy of granting a
           request for an advisory opinion whenever feasible . In 1981,
           the ~gency found that it could issue an advisor y opinion in
           response to FEMA ' s request. I find no b~sis upon which to
           conclude that this decision was inconsis tent with 21 CFR
           1 a.as.

                Aecause the request for the advisory opinion seeks the
           agency ' s interpre tation of an FDA regulati on, the request
           presents a policy issue of broad applicat ion and not one
           applicab le only to a particul ar product. Because FDA has
           long experien ce i n administ ering the ice cream standard o f
           identity , even though this ~atter is ~omplex (see page 41 of
           the objector 's April 6 , 1981 submissi on), the agency had
           adequate informat ion upon which to issue an informed advi sory
           opinion in 1981. In addition , now that the agency has had
           the benefit of the comments of the objector , f'EMA, and IAICM,
           there can be no question about the adequacy of the informa-
           tion underlyi ng my decision to reinstat e the advisory
           opinion. Finally, becauBe there apparent ly is some confusio n
           about the age~cy's interpre tation of 21 CFR 135 . 110, it is in
           the public interest to issue this advisory opinion. ~here-
           fore, I find no basis in 21 CFR 10.85 for not reinstat ing the
           February 12 , 1981 advisory opinion.
                   However, I agree with the objector t hat FEHA ' s request
           for an advisory opinion was not adequate under 21 CFR
           10 . SS(b). A person who requests an advisory opinion f r om FDA
           has an obl igation to provide a full statemen t of a l l fact s
           and legal points relevant to the request. The requesto r is
           not free, as FEHA did, to make assumpti ons about what
           informat ion is or is not known to the agency . In addi t ion,
           FEMA inaccura tel y descr ibed the Newberry letter in its
           request. The request states that the Newberry letter
           " • •• answers the question : What is the legal name of an i ce
           cream product, the flavor of which ' consis t ed of one ounce of
           vanillin pe r unit of vanil l a const i t uent and any flavor f r om
           a· non-vani ll a bean source •••• ' " "Request fo r an Advisory




                                                                         00020 7
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 12 of 34 PageID #: 112




                             •           -5-
                                                         •
            Opinion,ft dated May 16, 1980, fro~ John G, Adams, past
            President of FEMh, p. 1. In fac~, the Ne•.-oe~r-y let':er was
            q9alified and dealt only with ~~ose flavors iron non-vanilla
            bean sources that "simula~e, resernbl~, or reinforcew the
            vanilla fl~vor. FEMA's inaccurate description of the
            Newberry letter undoubtedly contributed to the confusion sur-
            rounding this proceeding.
                 In many cases, FDA would consider d~nying , under 21 CFR
            10.SS(aJ (2) (i), a t'equest like that submitted by FEMA because
            it presents insufficient information, The agency hao commit-
            ted itself: to granting an advisory opinion when feasible (21
            CF~ 10.85(a)(1))1 however, and in the circumstances presented
            here, for the reasons I have discussed, it is feas~ble to
            respond to PEMA's request.
                The advisory opinion did not violate the President's
           moratorium or Executive Order 12291, Both of these direc-
           tives applied only to regulations required to be promulgated
           by informal notice and comment rulemaking under the APA. As
           I explained previously, this advisory opinion is not the sub-
           j~ct of notice and comment rulemaking. In fact, on February
           10, 1981, Secret ary Schwejker issued a memorandum to of-
           ficials in the Depart,nent of fiealth and Humar, Services in
           which he stated that the President's directive does not apply
           to policy-setting actions outside the scope of the APA's
           informal rulemaking p~o~ess. Arnor.g ~he examples he gave were
           interpretative rulings .. As stated aoove, FDA's advisory
           opinions are interpretative rulings.
                The objector also contends that FDA should have complied
           with the Regulatory Flexibility Act (RFA) in issuing the
           advisory opinion. By its terms, the RFA applies only to
           rules issued by notice and comment rulemaking, and, thus,
           this statute too does not apply to the advisory opinion.
           III.   The Advisory Opinion Is Correct And Is Consistent
                  With Longstanding FDA Policy
                After carefully considering all the information submit-
           ted on the appropriateness of the February 12, 1981 advisory
           opinion, I have concluded that that opinion is correct, and
           that it is consistent with the prior statements made by FDA.
           Therefore, I am reinstating this advisory opinion. However,
           Lefore explaining the basis on which I reached these con-
           clusions, I will address a p~eliminary matter that was debat-
           ed in th~ comments on the advisory opinion. My determination
           on this preliminary matter establishes the foundation on
           which my other conclusions r·est.




                                                                      000208
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 13 of 34 PageID #: 113




                                        -6•·
           A.   Tne Relations! Betwee~ §S135.110 ano    1f22
                The objec~ion and tne oth~r com~~nts FDA received on the
           advisory opinion contained a significant amount of discus-
           sion on che relationship be~ween the ice cream regulation (21
           CFR 135.110) and the general flavoring regulations (21 CFR
           101.22). ~,r ex~m?le, the objector accused the agency of
           selactively borrowing from the general fl~voring regulations
           ~n reaching its advisory opinion. See,~, Objector's
           April 3, 19Bi submissior,, p . 41. After carefully considering
           this issue, I agree wit.h the statement made by Taylor o... 1nn,
           Associate Director for Compliance of the Bureau of Foods, in
           his le.t ter of May 31, 1979, to Glenn P. Witte of IAICM: "The
           general flavor regulations are not applicable to this
           standardized food [ice cream)."
                  The regulatory ocheme under the general flavor declara-
           tion requirements of 21 CFR 101.22 is significantly different
            from the three-category label1n9 scheme in t~e ice cream
           regulation for declaring the characterizing flavor in ice
           cream. For example, under the general flavor regulations, if
           a food cont~ins ~ny artificial flavor that simulates, re-
           sembles, or reinforces the characterizing flavor, the food
           must be labeled "artificially flavored.w 21 CFR 101.22(il
            (2). In contrast, under the ice cream regulation, if the
           food contains both a natural characterizing flavor and an
           artifical flavor simulating it, the food need not be labeled
           as artifical unless the artificial flavor predominates
            (although when the natural flavor predominates, the presence
           of the artifical flavor must be indicated on the label). 21
           CFR 135.110(e) (2)(ii). At the time FDA adopted the general
           flavor regulations, the agency considered revising the ice
           cream regulation to make it consistent with the general
           flavoring regulations. 38 FR 33284, 332B7 (December 3,
           1973). See also 3S FR 27144, .l7145 (July 25, 1975). How-
           ever, the agency ultimately decided to retain the three-
           category labeling scheme in the ice cream regulatioo. 42 FR
           19127, 19131 {April 12, 1977). Because of the difft;ences
           between the two regulations, the general flavoring regula-
           tions have no relevance to this matter.
               However, the fact that the general flavoring regulations
          themselves are not relevant does not mean that all of the
          information contained in preambles to Federal Register
          notices on those regulations is also irrelevant. Not only is
          a preamble to a regulation an advisory opinion, 21 CFR
          10.85(d)(1), but there is also a significant agency interest
          in being consistent among its regulat!ons, at least in such
          matters as tet·!llinology. Therefore, a discussion in the pre-




                                                                       000209
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 14 of 34 PageID #: 114




  ,:,...-... ·. .



                                      •          -i-
                                                                  •
                    amble to the ge.neral flavorir\g :-egulations aoout the meaning
                    of a te~m that is used i n the iee craam regulation as well as
                    in the general flavoring regula~ions is applicaole to both
                    regulations.
                         One example of such a discussion is comment 17 to the
                    December 3, 1973 final rule on the gtineral flavor regula-
                    tions. The paragraph explaining the subject of that comment
                    states:
                          17. Questions have arisen as to how the
                          characteri~ing flavor is to be determined, and as
                          to bow it will be detP.rmined whether added flavor
                          "si~ulates" a characterizing natural tlavor or
                          otherwise characteri%es the product.
                      Because the ice cream regulation also u~~s both "characteriz-
                    . ing flavor• and •airnulating,• the discussion in comment 17
                      would obviously be relevant in interpreting the ice cream
                      regulation as well as the general flavoring r~gulation,
                           On tha other hand, because of the diff~rences between
                      the ice cream regulation and the general flavc~ing regula-
                      tions, some agency discussions of one of these r~gulations
                    . will not be applicable to the oth~r. For example, the
                      Newberry letter concerns a ~reduct that contains a flavor
                      consisting of one ounce of v~~tllin per unit of vanilla plu5
                      an additional amount of flavor from a non-vanilla bean ~ource
                      that simulates vanilla. Although such a product would be
                      labele~ as •artifically flavored" under both the general
                      flavoring regulations and the ice cream regulations, the
                      reasons for doing so would be completely different under
                      S101.22 (the product contains artifical flavor, vanillin)
                      than under S135.110 (the natu~al characterizing flavor does
                      not pce~ominate under the facts specified). Because the
                      Newberry letter concerns only the applic~tion of the ice
                      cream regulation, contrary to the claims of th~ objector (see
                     Objector's submisaion of August 3i, 1981, p. 8), it would not
                      be relevant Jn interpreting 21 CFR 101.22.
                    B.   The Advisory Opinion Correctly Interprets 21 CFR 135.110
                         Perhaps the best way to analyze the February 12, 1981
                    advisory opinion is to look at the portion of the Newberry
                    letter that is quoted in the opinio~ on a sentence-by-
                    sentence basis. There is no controversy about the first
                    sentence, w~ich merely restates the contents of 21 CFR
                    135.ltO(~)(S)(i), or about the last sentence, which simply
                    follows from the two that precede it. The real concern is




                                                                               000210
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 15 of 34 PageID #: 115




                             •          -s-
                                                          •
          over th~ middle two sentences. Tr.~s, ~ cioser dnalysis of
          these statements in the advisory O?inion is necess~ry.
                1.   •consequently, an ice crearr. manufacturer could · lt
                     ~all his product 'vanilla flavored ice cream'
                     <Category II) ~f the flavor consisted o! one ounce
                     of vanillin per unit of vanilla constituent and an\'
                     flavor from a non-vanilla bean source (which      -~
                     simulated, resembles, or reinforces the vanilla
                     flavor) is added to the product.•
                This sentenc~ states that if any amount of (lavor that
           simula-tes vanillco, the natural characterizing flavor, is
           added to the balance of •,·anilla and vanillin at which the
           vanilla is deemed to predominate, natural vanilla will no
           longer predominate. This statement is consistent with both
           21 CFR 135.110 and the prior statements of the age•1cy.
                       a. The use of the words "simulates, resemoles, or
           r1:.inforces" in this sentence, rather than the word "simu-
           lates• alone, is consistant with the agency's longstanding
           interpr~tation of the latter term. As explained atove, it is
           ap~roprie..te to use tne December 3, 197 3 pr•2ambl~ in ir,ter··
           preting tht ice cream regulation . In that preamble, in
           res~onse to questions about how to determine •whether added
           flavor 'simulates• a characterizj~g natural flavor,• the
           agency states that the test is not sol~ly whether the flavor
           simulates or is chemjcally identicnl to the chacacterizing
           flavor, but ~lso ~hether it resembles, reinforces, or extends
           it. 38 FR 33286. Thus, i t ~as appropriate to incorporate
           •resembles" and •reinforces" into this sentence of tbe
           advisory opinioo4
                     b. It is clear from the context in which the
           Newberry letter was writt~n that the subject of the letter
           was a flavor that si:~•-•·. ·.es the characterizing f:l.avor. The
           Newberry letter was wt~~ten after a meeting between Anthony
           Pilandro of Virginia Dare Extract Co. and Daniel R. Thompson,
           counsel to FEMA, and Taylor Quinn, James Summers, and
           R. E. Newberry of FDA. The memorandum of this meeting
           indicates that Messers Filandro and ~nompson inquired about
           the effect of "adding a natural flavor from a non-vanilla
           bean source which simulates, resembles, and reinforces the
           vanilla flavor . • The Ne•..-berry letter, by its own tl!rms, was
           intended to respond to this inquiry. Thus, the Newberry
           letter was not intended to set forth the effect of adding a
           non-characterizir.g flavor to a mixture of vanillin and
           vanilla constituent.




                                                                       000211
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 16 of 34 PageID #: 116




                                  •           -9-
                                                              •
                            c. The Newberry letter is correct unoe:: 21 CFR
                  135.110(e}. Because tha~ section makes no provision for any
                  natural flavors other than natural cnaracterizing flavors,
                  FDA must treat all natural flavors that simulate the char-
                  &cterizing flavor as artifical fla~ors when deciding what
                  name should appear on the principal display panel. Thus, the
                  addition of a flavor that simul~tes vanilla to ice cream that
                  contains one ounce of vanillin per unit of vanilla constitu-
                  ent would mean that the balance at which the natural char-
                  acterizing flavor -- vanilla -- predominates '-'OUld no longer
                  obtain. In such circurostances, the artificial flavor --
                  including natural flavors simulating vanilla -- will be
                  deemed to predominate.
                            d. This sentence of the advisory opinion is con-
                  sistent with prior statements made by the agency . On May 31,
                  1979, in response to a letter from Glenn P. Witte of t.he
                  IAICH, Hr. Quinn wrote:
                       I~ is our understanding that there are available
                       in the market place, natural flavoring compounds
                       that resemble, simulate and/or enhance vanilla
                       flavor but are not d~rived from vanilla bean.
                       These flavor compounds would not comply with the
                       intent of the flavor provisons of Category I ice
                       cream. However, they would qualify for catP.gory
                       II laLeling (vanilla flavored ice cream} provided
                       that the flavor derived from vanilla beans
                       predominates.
                  See also Letter of August 22, 1979, from Mr. Quinn to
                  Kenn~B. Basa, National Food In9redients Company, which
                  contains a statement to the same effect.
                       Roth the advisory opinion and the Quinn letter to Witte
                  reflect the fa:t that FDA will treat natural flavor compounds
                  that simulate vanilla but are not derived from vanilla beans
                  as artificial ~lavors that simulate the natural characteriz-
                  ing flavor. The Quinn letter states tr.at these natural
                  flavor compounds can be used with natural vanilla flavors to
                  make •vanilla flavored" ice cream, so long as the natural
                  vanilla flavor predominates. The advisory opinion does not
                  say that these compounds cannot be used to make such a pro-
                  duct. What the advisory opinion does say is that if a
                  natural flavor compound that simulates vanilla is added to
                  vanilla flavored ice cream that is formnlated at the point of
                  predominance of the natural characterizing flavor (one ounce
                  of vanillin per unit of vanilla constituent), the addition of
                  this compound will mean that t.he natural characteri~ing




                                                                           000212
  ,   ..,,,.,.,
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 17 of 34 PageID #: 117




               w




                             •
           letter to the contrary.
                2.
                                        -1 C·-

           flavo~ no longer predominates.
                                                        •
                                                  is nothing in cne Quinn

                     •the non-vanilla flevor is deemed to simulate
                     vanilla if the additio~ of the non-vanilla flavor
                     results in a raduction in the amount of vanilla bean
                     derived fl~vor that wo~ld otherwise be used in a
                     vanilla fl~vored ice cream."
                a. The obJector clai~s that the test embodied in this
          sentence est~blishes a minimum amount of natural vanilla
          flavorP.d ice cream, and that the sentence consequently is
          inconsi~tent with 21 CFR 135.110. Objector's submission of
          August 31, 1981, p. 51. The objector misapprehends the
          me~ning of this sentence. The sentence is not about how much
          vanilla must be in a product to call i t "vanilla fl~vored"
          but about how to determine whether a flavor simulates th~
          characteLizing flavor. The agency first e~tablished this
          test in its response to comment 17 in ~he December 3, 1973
          preamble. There FDA said that a flavor that extends the
          characterizing flavor, that is, makes it appear that moi."e of
          the characterizing flavor is present than is actually the
          Q~se, sinulates the -characterizing flavor. 38 FR 33286.
          Thus, a flavor that permits less of the characterizing flavor
          to be used than would otherwise be the case simulates that
          flavor..
               The objector argues that comment 17 establishes taste as
          the only test for determining whether an added flnvor
          simulates a characterizing natural flavor. Objector's
          submission of April 6, 1981, p. 54. In support of this
          contention, the objector cites the following language from
          comment 17:
               •• • In determining whether added flavor does or
               does not simulate, resemble, or reinforce the
               chara~terizing flavor, the principal test will
               be to separate such added flavor from the
               product to determine whether it tastes like the
               characterizing natural flavor or approximates
               the flavoL oharacteristics of any principal or
               key flavor note ••••
          Id. In so arguing, however, the objector ignores the fact
          that the portion of comment 17 that he quotes speaks of the
          "principal test.• Implicit in the use of these words is the
          fact that there are other criteria besides taste that are to
          be applied in deciding whether a fl~vor simulates the char-
          acterizing flavor. One of those tests is whether the flavor




                                                                     000213
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 18 of 34 PageID #: 118




      f,i;t:~,,



                                    •
      r.·· '
                                                 -11-
                                                                  •
                  extends the charact~:izing natural flavor. Thus, under com-
                  ment li, if an ice c~eam manufactu~er addec a small amoun: of
                  a natu::-al f!avor not der;.ved from the v ..,,illa bean to his mix
                  to permit the use of a smaller amo~nt c: vanilla-vanillin
                  flavor, the natural flavor would simulate the characterizing
                  flavor.
                       Therefore, the objector's claim that this sentence of
                  the advisory opinion is inconsistent with 21 CFR 135.110 and
                  with comment 17 in the December 3, 1973 preamble is without
                  merit.
                        b. The objec';or contends that the test established in
                  this sentence of the ad"isor1 opinion foe determining whether
                  a non-vanilla flavor simulates vanilla violates the prin-
                  ciples established in United States v . 80 Case s, • • • oirelU
                  Orange Beverage, 187 F,2d 967 (3d C i r . ) , ~ denied 342
                  o. s. 861 (1951). Objector's February 23, 1981 submission,
                  p . 8 and Objector's August 31, 1981 submission, p. 48. FDA
                  finds this claim to be groundless.
                        Tne ~ire]~ cas e turned on the question of whether
                  there waz any danger of confusin1 the product at issue with
                  so~ething else that is defined, familiar, and superior. 187
                  F. 2d at 972. In Birely•~, the court found that such a danger
                  did not exist because there was no standard for dilc~ed
                  orange drinks like that made by the claimant, and bP.cause
                  there was no dan~er that an ordinary consumer would confuse
                  the claimant's product with undiluted orange juice. - ·• at
                  ~73. Here, however, there is such a danger. Contrary to the
                  claims of the objector (see Objector's submission of
                  August 31, 1981, p. 51), FDA has established a standard for
                  what can be called "vanilla flavored ice cream. " The advisory
                  opinion is intended to prevent consumer confusion by prevent-
                  ing the application of this n~me to products that do not meet
                  the standard. Thus, the situation here is clearly distin-
                  guishable from that in the Birely's case.
                        Fer this reason, and because, as rgMA has pointed out,
                  FEMA's submission of June 29, 1981, p. 18, this case involved
                  application of. section 401 0£ the ro,c Act, while Birely's
                  i nvolves application of section 402, and the two sections




 ~:




                                                                                    000214
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 19 of 34 PageID #: 119




                                           -12-
    .   '
            have no rela-:.io:.~ one ano:.ner ,~_/ :::-,,., p::incles enunciat-
            ed in Birelv's a::e no: ap?llcaole :o :ne i~media:.e case
            c.    The Consumer Preference For N~:ural Flavors !s
                  Irrelevant To Tnis Matter.
                 The objector contends that ~he February 12, 1981
            advisory opinion ignores the demonstrated consumer prefer-
            ence for n~tural products and for products that contain
            natural additives. Objector's April 6, 1981 Submission,
            p. SO, This contention may well be true, but it is irrelev-
            ant to a decision in this matter.
                  For ice cream, the name that appears on the principal
            display panel is determined by the factors set forth in 21
            CFR 135.llO(e). Under the labeling scheme established in
            that pr.ovision, whether a flavor is natural is significant
            only ~hen that flavor is the characterizing flavor, in this
            case, vanilla. Any flavor, whether natural or not, that is
            used in ice cream to simulate the characterizing vanilla
            flavor is treated as an artificial flavor, unless it is
            der.ived from van~lla beans. If the objector wishes to change
            this scheme to reflect the claimed consumer interest in
            natural flavors, it · is free to petition the agency· to amend
            the regulation. For now, however, the advisory opinion must,
            as it does, reflect the regulation that is currently in
            effect.
            IV.   Conclusion

                 For the foregoing reasons, I find that the February 12,
            1981 advisory opinion is consistent with 21 CFR 135,110 and
            with the prior statements made by FDA. Therefore, I am lift-
            ing the stay on the advisory opinion and reinstating this
            advisory opinion.


            ~/    • ••• (S]ection (401) ••• has no relation to, no connection
                  with, the adulteration provisions of the Act.• Bruce's
                  Juices v. United States, 194 F2d 935, 936 (5th
                  Cir. 1952), citing United States v. 36 Drums of Pop'n
                  Oil, 164 F.2d 150 (5th Cir. 1947).




                                                                             000215
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 20 of 34 PageID #: 120




  .:..-....:.,·   . ··"   ~·. . ...   ....

                                                        •
  .... :"
         . '                                                        -13-
                                                                                  •
                                       On behalf of FDA, I would like to than~ those who sub-
                                  mitted commen~s and who met with me fo= tneir interest ar.d
                                  contribution to the decisionmaking process in this
                                  matte::.

                                                                     Si/erely,   ~


                                                                   ~Hile
                                                                   Associate Commissioner for
                                                                     Regulatory Affairs

                                 cc:         John F. Speer, Jr., President
                                             International Association of
                                              Ice Cream Manufacturers
                                             910 Seventeenth Street, N.w.
                                             Washington, D.C. 20006




                                                                                                000216
  .·..,
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 21 of 34 PageID #: 121




                             EXHIBIT “E”
Case 1:19-cv-03543-RPK-RER   Document
                     DEP< ,VlENT       10-2
                                 OF HEAL      Filed 03/12/20
                                         TH. EDUCATION.  A N (Page  22 of 34 PageID #: 122
                                                               ELF ARE
                                      Public Health Service
                                   Food and Drug Administration
                                           200 C Street, S.!l.
                                      \•/asi1in~ton, D.C. 20204
                                             AUG 2 2 1g79


          ~r. Kenneth 8. Basa
          National Food Ingredient Company
          4830 S. Christiana Avenue
          Chicago, Ill. 60632
          Dear 11r. "E~sa:
          This is in reply to your letter of July 31, 1979 concerning the use
          of vanilla-vanillin and natural non-vanilla derived flavorings in
          category II Vanilla Flavored Ice C.rnar.i.
          l·!e \•!ill respond to your questions in the orde·r-:in \'Jhich they appear
          in your letter •.
          l.   Hatural flavors not derived from vanilla beans may be used in
               cor.ibination with the standardized items included under 21 CFR
               169 (vanilla-vanillin extract or vanilla-vanillin flavoring)
               for category II vanilla flavored ice cream provided that the
               flavoring contributed by or derived from the vanilla beans
               predominates.
          2.   The'combination of vanilla-vanillin exttact or vanilla-vanillin
               flavoring with natural flavors not derived from vanilla beans
               as provided above may be r.1al·keted in a single package. Hm,1ever,
               such a combination should in no way imply or suggest that this
               combination is one of the standardized flavors covered under 21
               CFR 169.

          3.   The labeling for the above combination flavoring should identify
               1·1hat the combination is, e.g. "Vanilla-Vanillin Extract and                                                  11


               (the blanl< fo be filled 1·lith the names of th2 particular flavors
               used) or "Vani 11 a-Vani 11 in Extract \·!i th other natural flavors".
               Ti1e ingredient statement should declare the standardized flavor-
               ing by_ i:ts specific corr:mon or usual name 1·1ith a parenthetical
               listing of the optional ingredients required to be declared by
               the particular standard, ijnd each ingredient of the natural non-
               vanilla flavorinq should be declared by its specific common or
               usual names.

               If we can be of further assistance, please let us know.




                                                  Sincerely yours,
                                                      ,.
                                                    .,. ,·':'!' • ~'..   :. ,.,'
                                                                                             ---,
                                                                                        .-- - ~.. :·,-r- .....,' t .. 1
                                                                                   \'
                                                  Taylor i·i. -Quinn                                                  '---·
                                                  Associate Director
                                                    for Compliance
                                                  Eurenu of Foods
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 23 of 34 PageID #: 123




                             EXHIBIT “F”
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 24 of 34 PageID #: 124




                   The Use of Vdnilld in Ice Credm
                       Rules, Regulations and Interpretations -
                    .II Are Needed for AThorough Understanding
                                      J. Mark Black, Ph.D.
                           Spectrn flavor fr frngrnnce Research, LL(
                         7251 Paulsen Drive, [den Prnirie, MN 553L.6
                                  mark.blMk@earthlink.net
                                         952-29L.-0277
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 25 of 34 PageID #: 125

Vanilla                                                                                                    1st International Congress

     Much of the world loves vanilla ice cream. The flavor           and vanilla-flavored frozen dairy confections, based on the
profile is intense enough to stand on its own, yet also is com-      amount of natural flavor a product contains.
patible with many other dessert foods. Indeed, it is the most
popular flavor of ice cream in the world today, with more            Category I: "Vanilla Ice Cream" contains no artificial fla-
than a quarter of total ice cream market1• Most ice cream               vor.
consumption is concentrated in North America, Europe and             Category II: "Vanilla Flavored Ice Cream" contains a pre-
Australia with the United States leading all countries with             dominating, characterizing natural flavor and an artifi-
about a quarter of the total consumption2 • The market for              cial flavor simulating it.
frozen dairy confections in Asia is still relatively small but is    Category III: "Artificially Flavored Vanilla Ice Cream" con-
rapidly growing, particularly the super-premium vanilla ice              tains a predominating artificial flavor, used in combina-
cream segment.                                                           tion with a natural flavor, or used alone.
     From a regulatory standpoint, vanilla is handled similarly
to other flavors throughout most of the world. Country or                  The ice cream nomenclature rules, on their own, provide
region-specific flavor regulations apply to vanilla just like any    great latitude, thus confusion, in their interpretation. For
other flavor. Thus, vanilla frozen confections manufactured          example, the statement that Vanilla Ice Cream (Category I)
for use outside the U.S. generally use conventional flavor           contains no artificial flavor could be interpreted as the same as
nomenclature when naming their products. The U.S. flavor             a natural flavor, as defined in the flavor rules (21 CFR 1:101),
rules define vanilla flavor in a manner similar to the rest of       which can be compounded from natural flavor components
the world (21 CPR 1:101.22, see Appendix A for full text)            obtained by different extraction and synthetic methods. For
and these rules suffice for most products. The flavor rules          Vanilla Flavored Ice Cream (Category II), the CFR is not clear
also apply to vanilla used as a non-characterizing flavor in         on what constitutes a "predominating" flavor; whether a flavor
frozen dairy confections, such as in chocolate and strawberry        predominates by flavor intensity or by quantity. Because va-
ice creams. However, the flavor rules do not apply to vanilla        nilla is a defined food, the CFR links the ice cream rules (21
used as a characterizing flavor in thus-named vanilla and            CFR 1:135) to the vanilla rules (21 CFR 1:169) through the
vanilla-flavored ice creams.                                         three-tiered nomenclature. However, the CFR does not call
     T here has been longstanding confusion within the               this out in the ice cream rules. Indeed, vanilla extract is not
 U.S. food industry about how vanilla is defined for use in          mentioned in any other part of the ice cream rules.
vanilla ice cream products. This is because the U.S. Code                  The industry sought clarification of these rules from the
 of Federal Regulations3 (CFR) defines vanilla extract and           U.S. Food and Drug Administration (FDA). From 1979 to
 frozen dairy confections as foods with standards of identity.        1983, the FDA provided interpretations and ultimately an
 Standards of identity are designed to assure consumers they         advisory opinion that clarified the rules around each category.
 a re receiving products that contain the components they            However these have not been widely circulated, thus many ice
 believe they are purchasing. This is conveyed through the           cream manufacturers continue to be unsure about the legal
 product nam e on the principal display panel. Implicit in           status of their principal display panels.
 the term "Vanilla Ice Cream" is that the product contains the             The FDA clarified the use of natural flavor in Category I
 familiar ingredients of cow's milk, cream, sugar and vanilla        Vanilla Ice Cream in an interpretation issued to Mr. Glenn P.
 extract. The CFR, through legal interpretations, has woven          Witte of the International Association of Ice Cream Manufac-
 together the vanilla extract standards and the ice cream             turers4. Mr. Witte had requested clarification on the labeling of
 product standards so that they cannot be separated as the            ice cream containing naturally derived non-vanilla bean flavor-
 regulations stand today.                                             ing compounds to enhance, simulate and/or intensify flavor
      Because of its standard of identity, vanilla extract and        derived from vanilla beans. This type of flavor is commonly
 related products are handled under a separate section of the         called a vanilla WONF (with other natural flavors). Taylor
 CFR (21 CFR 1:169, seeAppendixB for full text). This section         Quinn (Associate Director for Compliance, Bureau of Foods,
 clearly defines vanilla as the alcoholic extraction (35% v/v) of     FDA) stated that "the labeling requirements for the declaration
 properly cured and dried pods of either Vanilla planifolia An-       of flavors in the name of ice cream are specifically provided for
 drews or Vanilla tahitensis Moore species. The ratio of dried        by the standard. The general flavor regulations are not appli-
  pods (25% moisture) to 35% v/v ethanol is one pound/gallon .        cable to this standardized food." He summarized his opinion,
 All folded vanilla products, extracts, concentrates, oleoresins      saying" ... the historical and current interpretation I believe is
  and powders are based on this primary definition of vanilla          that the flavor agent for vanilla ice cream (a category I product)
  extract. There are no requirements for standardization of            is limited to vanilla bean and/or flavor derived from vanilla
  vanillin content or flavor profile for vanilla extract.             beans." He further states "natural flavoring compounds that
      The frozen confection standards are defined in a third           resemble, simulate and/or enhance vanilla flavor but are not
  section of the regulations (21 CFR 1:135, see Appendix C for         derived from vanilla beans ...would not comply with the intent
  full text). The CFR establishes a three-tiered nomenclature          of the flavor provisions of Category I ice cream."Therefore, the
  system for the principal display panel, specifically for vanilla     Quinn opinion clearly states that only vanilla from vanilla beans
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 26 of 34 PageID #: 126

    · International Congress                                                                                                                 Vanilla
     n be used for Category I Vanilla Ice Cream. Vanilla WONF               Category III "Artificially Flavored". However, the flavorist has
    .,not be used at any level to maintain Category I status.               some latitude in flavor formulation for Category II products.
        The FDA clarified the Category II status in an opinion              Reducing the amount of vanillin added to vanilla extract in
    ,tten to Mr. Daniel P. Thompson5. Mr. Thompson's question               relation to the other added flavor compounds may provide
    :teemed the use of an artificial flavor in combination with             flavor enhancement of natural extract while still meeting the
   ..:ill.la and vanillin. R.E. Newberry (Assistant to the Director,        FDA interpretation.
      ·ision of Regulatory Guidance, Bureau of Foods) stated:                   The vanilla rules are not a critical issue when vanilla bean
   7ne ice cream standard under 21 CFR 135.ll0(e)(S)(I) states              prices are low and vanilla is readily available. The rules take on
     1t an artificial flavor simulating the characterizing flavor           much greater importance when vanilla supply becomes short,
    -:ll be deemed to predominate in the case of vanilla beans or           prices skyrocket and quality is poor. The industry response
     -:ilia extract used in combination with vanillin, if the amount        to the recent vanilla crises has pointed out that the U.S. CFR
        -a.nillin used is greater than one ounce per unit of vanilla        regulations continue to confuse flavor vendors and ice cream
     "5tituent as that term is defined in 169.3(c). Consequently,           manufacturers. However, when the regulations, interpretations
   :- ice cream manufacturer could not call his product 'vanilla            and the advisory opinion are taken in context, there is a clear
        ored ice cream' ( Category II) if the flavor consisted of one       roadmap that can be used for formulation of vanilla frozen
    _-ice of vanillin per unit ofvanilla constituent and any flavor         confections. The vanilla bean will live to fight another day.
      :n a non-vanilla bean source (which simulates, resembles, or
      ~forces the vanilla flavor) is added to the product The non-
      .ilia flavor is deemed to simulate vanilla if the addition of the     References
        -vanilla flavor results in a reduction in the amount of vanilla       I. Eating It Up: Ice Cream Sales and Usage Trends. 200 I. International
       1 derived flavor that would otherwise be used in a vanilla fl.a-          Dairy Foods Association, 1250 N Street NW, Suite 900, Washington,
     -~ ice cream. Ice cream made from such a product would come                 D.C.20005
      .-.er category III and have to be labeled as 'artificial vanilla'."     2. Ice Cream Consumption in Selected Countries. 2000. Leatherhead RA,
          ::s'ewberry's logic can be extended also to Category I vanilla          excerpted from Teagasc - Advisory - Factsheet 28: Production of Ice
     _ .:ream. His statement, that any flavor is characterizing that              Cream. Irish Agriculture and Food Development Authority. Teagasc,
                                                                                  Moorepark, Fermoy, Co. Cork. 353 (0) 25 42222
           ,,,s reduction of the amount of vanilla bean derived flavor
       · nished product, means that "non-characterizing" natural              3. The United States Code of Federal Regulations. 2004. Title 21 Food
              rs cannot be added to Category I vanilla ice cream if              and Drugs, Chapter I. Food and Drug Administration, Department of
                                                                                 Health and Human Services. Washington, D.C.
       • .r addition results in a reduction of vanilla extract. The
         .duct would be classified as Category II Vanilla Flavored            4. Quinn, Taylor M. May 31, 1979. Food and Drug Administration,
          Cream. Newberry also links the vanilla extract rules (21               Department of Health, Education and Welfare. Washington, D.C.
       :' 169.3) to the ice cream standards (21 CFR 135.110) when             5. Newberry, R.E. October 30, 1979. Food and Drug Administration,
         .:iscusses the use of vanillin to boost vanilla intensity for           Department of Health Education and Welfare. Washington, D.C.
          egory II and Category III products.
                                                                              6. Hile,Joseph P. February 9, 1983. Labelingoflce Cream Products Flavored
           JJ 1980, the Flavor and Extract Manufacturers Association             with Vanilla Docket No. S0A-0209. Food and Drug Administration,
          .:.ested an advisory opinion from the FDA regarding the                Department of Health, Education an d Welfare. Washington, D.C.
            ling of ice cream products flavored with vanilla. The FDA
        .:.ed that opinion in 1981, which affirmed the conclusions of
       _ :m and Newberry. This advisory opinion was challenged
                                                                             Appendix A
        .;. the conclusions were, yet again, reaffirmed in 19836•
           -:-he FDA h as been clear and consistent in its interpreta-
        '"'> of the use of vanilla in vanilla and vanilla-flavored frozen        [Code of Federal Regulations]
          ~- confections. Only vanilla, derived from vanilla beans,              [Title 21, Volume 2)
       _ be used in Category I ice cream. No other flavors, that al-             [Revised as of April l , 2004]
            l reduction of vanilla in finished product, may be used for          From the U.S. Government Printing Office via GPO Access
             iory I vanilla ice cream. The FDA has been equally clear            [CITE: 21CFR101)
     - :s position with respect to Category II vanilla flavored ice
         ..m. T he FDA used the same logic that a flavor is character-                            TITLE 21--FOOD AND DRUGS
            ; if it allows a reduction in the total amount of natural
            .:la added. Newberry used the example of one ounce of               CHAPTER !--FOOD AND DRUG ADMINISTRATION,
   .:::..:.ed vanillin per gallon of single-fold extract as qualifying       DEPARTMENT OF HEALTH AND HUMAN SERVICES
           Category II vanilla flavored ice cream. Any further vanillin      (CONTINUED)
             ,:ion beyond the allowed one oun ce, or the addition of
             other flavor that results in a reduction in the amount of          PART 10 l _FOOD LABELING--Table of Contents
           .:ral vanilla used would shift a product from Category II to      Subpart B_Specific Food Labeling Requirements
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 27 of 34 PageID #: 127

  Vanilla                                                                                                           1st International Congr~~
                                                                          container or wrapper, or on any two or all three of these,
  Sec. 101.22 Foods; labeling of spices, flavorings, colorings            may be necessary to render such statement likely to be read.,
  and chemical preservatives.                                             the ordinary person under customary conditions of purchb
                                                                          and use of such food. The specific artificial color used in 1
  (a) ( 1) The term artificial flavor or artificial flavoring means any   food shall be identified on the labeling when so required .,
  substance, the function ofwhich is to impart flavor, which is not       regulation in part 74 of this chapter to assure safe conditio:-
  derived from a spice, fruit or fruit juice, vegetable or vegetable      of use for the color additive.
  juice, edible yeast, herb, bark, bud, root, leaf or similar plant       (d) A food shall be exempt from compliance with the require-
  material, meat, fish, poultry, eggs, dairy products, or fermenta-       ments of section 403(k) of the act if it is not in package fon=
  tion products thereof. Artificial flavor includes the substances        and the units thereof are so small that a statement of artifici:.
  listed in Sec. Sec. 172.515(6) and 182.60 of this chapter except        flavoring, artificial coloring, or chemical preservative, as t
  where these are derived from natural sources.                           case may be, cannot be placed on such units with such co:--
  (2) The term spice means any aromatic vegetable substance               spicuousness as to render it likely to be read by the ordina.:
  in the whole, broken, or ground form, except for those sub-             individual under customary conditions of purchase and use
  stances which have been traditionally regarded as foods, such           (e) A food shall be exempt while held for sale from cl:.
  as onions, garlic and celery; whose significant function in food        requirements of section 403(k) of the act (requiring labc
  is seasoning rather than nutritional; that is true to name; and         statement of any artificial flavoring, artificial coloring, •
  from which no portion of any volatile oil or other flavoring            chemical preservatives) if said food, having been received .:-
  principle has been removed. Spices include the spices listed in         bulk containers at a retail establishment, is displayed to ti:e
  Sec. 182.10 and part 184 of this chapter, such as the following:        purchaser with either
  Allspice, Anise, Basil, Bay leaves, Caraway seed, Cardamon,              ( 1) the labeling of the bulk container plainly in view or
  Celery seed, Chervil, Cinnamon, Cloves, Coriander, Cumin                 (2) a counter card, sign, or other appropriate device b eam:-
   seed, Dill seed, Fennel seed, Fenugreek, Ginger, Horseradish,          prominently and conspicuously the information required ~
   Mace, Marjoram, Mustard flour, Nutmeg, Oregano, Paprika,               be stated on the label pursuant to section 403(k).
   Parsley, Pepper, black; Pepper, white; Pepper, red; Rosemary,           (f) A fruit or vegetable shall be exempt from compliance wi-:.:.
   Saffron, Sage, Savory, Star aniseed, Tarragon, Thyme, Tur-              the requirements of section 403(k) of the act with respect·
   meric. Paprika, turmeric, and saffron or other spices which             a chemical preservative applied to the fruit or vegetable as
   are also colors, shall be declared as "spice and coloring" unless       pesticide chemical prior to harvest.
   declared by their common or usual name.                                 (g) A flavor shall be labeled in the following way when shippec
   (3) The term natural flavor or natural flavoring means the              to a food manufacturer or processor (but not a consumer) fo:
   essential oil, oleoresin, essence or extractive, protein hy-            use in the manufacture ofa fabricated food, unless itis a fla,\::
   drolysate, distillate, or any product of roasting, heating or           for which a standard of identity has been promulgated, i:-
   enzymolysis, which contains the flavoring constituents de-              which case it shall be labeled as provided in the standard:
   rived from a spice, fruit or fruit juice, vegetable or vegetable        ( 1) If the flavor consists of one ingredient, it shall be declared
   juice, edible yeast, herb, bark, bud, root, leaf or similar plant       by its common or usual name.
   material, meat, seafood, poultry, eggs, dairy products, or              (2) If the flavor consists of two or more ingredients, the labc
   fermentation products thereof, whose significant function               either may declare each ingredient by its common or usu-
   in food is flavoring rather than nutritional. Natural flavors           name or may state "All flavor ingredients contained in th_
   include the natural essence or extractives obtained from                product are approved for use in a regulation of the Food anc
   plants listed in Sec. Sec. 182.10, 182.20, 182.40, and 182.50           Drug Administration." Any flavor ingredient not contained i.:.
   and part 184 of this chapter, and the substances listed in Sec.         one of these regulations, and any nonflavor ingredient, sha..
    172.510 of this chapter.                                               be separately listed on the label.
    (4) The term artificial color or artificial coloring means any          (3) In cases where the flavor contains a solely natural flavor(s
   "color additive" as defined in Sec. 70.3(f) of this chapter.             the flavor shall be so labeled, e.g., "strawberry flavor", "banan_
    ( 5) The term chemical preservative means any chemical that,            flavor", or "natural strawberry flavor". In cases where the
    when added to food, tends to prevent or retard deterioration            flavor contains both a natural flavor and an artificial flarn:-
    thereof, but does not include common salt, sugars, vinegars,            the flavor shall be so labeled, e.g., "natural and artificia..
    spices, or oils extracted from spices, substances added to food         strawberry flavor". In cases where the flavor contains a solel·
    by direct exposure thereof to wood smoke, or chemicals ap-              artificial flavor(s), the flavor shall be so labeled, e.g., "artifici:t.
    plied for their insecticidal or herbicidal properties.                  strawberry flavor".
    (b) A food which is subject to the requirements of section              (h) The label of a food to which flavor is added shall declare the
    403(k) of the act shall bear labeling, even though such food            flavor in the statement of ingredients in the following way:
    is not in package form.                                                 ( 1) Spice, natural flavor, and artificial flavor may be declared
    ( c) A statement of artificial flavoring, artificial coloring, or       as "spice", "natural flavor", or "artificial flavor", or any com-
    chemical preservative shall be placed on the food or on its             bination thereof, as the case may be.
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 28 of 34 PageID #: 128

  1st International Congress                                                                                                         Vanilla
   (2) An incidental additive in a food, originating in a spice          height of the letters in the name of the characterizing flavor,
   or flavor used in the manufacture of the food, need not be            e.g., "natural strawberry flavored shortcake," or "strawberry
   declared in the statement of ingredients if it meets the require-     flavored shortcake".
   ments of Sec. 101.100(a)(3).                                          (ii) If none of the natural flavor used in the food is derived
   (3) Substances obtained by cutting, grinding, drying, pulping,        from the product whose flavor is simulated, the food in which
   or similar processing of tissues derived from fruit, vegetable,       the flavor is used shall be labeled either with the flavor of the
   meat, fish, or poultry, e.g., powdered or granulated onions,          product from which the flavor is derived or as "artificially
   garlic powder, and celery powder, are commonly understood             flavored."
   by consumers to be food rather than flavor and shall be de-           (iii) If the food contains both a characterizing flavor from
   clared by their common or usual name.                                 the product whose flavor is simulated and other natural
   (4) Any salt (sodium chloride) used as an ingredient in food          flavor which simulates, resembles or reinforces the charac-
   shall be declared by its common or usual name "salt."                 terizing flavor, the food shall be labeled in accordance with
   (5) Any monosodium glutamate used as an ingredient in food            the introductory text and paragraph (i)( 1)(i) of this section
   shall be declared by its common or usual name "monosodium             and the name of the food shall be immediately followed by
   glutamate."                                                           the words "with other natural flavor" in letters not less than
   (6) Any pyroligneous acid or other artificial smoke flavors           one-half the height of the letters used in the name of the
   used as an ingredient in a food may be declared as artificial         characterizing flavor.
   flavor or artificial smoke flavor. No representation may be           (2) If the food contains any artificial flavor which simulates,
   made, either directly or implied, that a food flavored with           resembles or reinforces the characterizing flavor, the name
   pyroligneous acid or other artificial smoke flavor has been           of the food on the principal display panel or panels of the
   smoked or has a true smoked flavor, or that a seasoning sauce         label shall be accompanied by the common or usual name(s)
   or similar product containing pyroligneous acid or other              of the characterizing flavor, in letters not less than one-half
    artificial smoke flavor and used to season or flavor other            the height of the letters used in the name of the food and
    foods will result in a smoked product or one having a true            the name of the characterizing flavor shall be accompanied
    smoked flavor.                                                        by the word(s) "artificial" or "artificially flavored", in letters
    (7) Because protein hydrolysates function in foods as both            not less than one-half the height of the letters in the name of
    flavorings and flavor enhancers, no protein hydrolysate used          the characterizing flavor, e.g., "artificial vanilla", "artificially
    in food for its effects on flavor may be declared simply as           flavored strawberry'', or "grape artificially flavored".
    "flavor;' "natural flavor;' or "flavoring." The ingredient shall      (3) Wherever the name of the characterizing flavor appears
    be declared by its specific common or usual name as provided          on the label (other than in the statement of ingredients) so
    in Sec. 102.22 of this chapter.                                       conspicuously as to be easily seen under customary condi-
    (i) If the label, labeling, or advertising of a food makes any        tions of purchase, the words prescribed by this paragraph
    direct or indirect representations with respect to the primary        shall immediately and conspicuously precede or follow such
    recognizable flavor(s), by word, vignette, e.g., depiction of a       name, without any intervening written, printed, or graphic
    fruit, or other means, or if for any other reason the manu-           matter, except:
    facturer or distributor of a food wishes to designate the type        (i) Where the characterizing flavor and a trademark or brand
    of flavor in the food other than through the statement of             are presented together, other written, printed, or graphic
    ingredients, such flavor shall be considered the characterizing       matter that is a part of or is associated with the trademark
    flavor and shall be declared in the following way:                    or brand may intervene if the required words are in such
     (1) If the food contains no artificial flavor which simulates,       relationship with the trademark or brand as to be clearly
    resembles or reinforces the characterizing flavor, the name           related to the characterizing flavor; and
    of the food on the principal display panel or panels of the           (ii) If the finished product contains more than one flavor
    label shall be accompanied by the common or usual name                subject to the requirements of this paragraph, the statements
    of the characterizing flavor, e.g., "vanilla", in letters not less    required by this paragraph need appear only once in each
     than one-half the height of the letters used in the name of          statement of characterizing flavors present in such food, e.g.,
     the food, except that:                                               "artificially flavored vanilla and strawberry".
     (i) If the food is one that is commonly expected to con-              (iii) If the finished product contains three or more distin-
     tain a characterizing food ingredient, e.g., strawberries in          guishable characterizing flavors, or a blend of flavors with no
     "strawberry shortcake", and the food contains natural flavor          primary recognizable flavor, the flavor may be declared by an
     derived from such ingredient and an amount of character-              appropriately descriptive generic term in lieu of naming each
     izing ingredient insufficient to independently characterize           flavor, e.g., "artificially flavored fruit punch".
     the food, or the food contains no such ingredient, the name           (4) A flavor supplier shall certify, in writing, that any flavor he
     of the characterizing flavor may be immediately preceded              supplies which is designated as containing no artificial flavor
     by the word "natural" and shall be immediately followed               does not, to the best of his knowledge and belief, contain any
     by the word "flavored" in letters not less than one-half the          artificial flavor, and that he has added no artificial flavor to it.

                                                                                                                                                  ,

                                                                                                                                          59      1
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 29 of 34 PageID #: 129
  Vanilla                                                                                                   1st International Cong--
  The requirement for such certification may be satisfied by a         certification. Only such notes or such flavor ingredient rea. -
  guarantee under section 303(c)(2) of the act which contains          as are necessary to verify such certification or to show a po;._
  such a specific statement. A flavor user shall be required to        tial or actual violation may be removed or transmitted fr
  make such a written certification only where he adds to or com-      the certifying party's place ofbusiness: Provided, That, w~
  bines another flavor with a flavor which has been certified by a     such removal or transmittal is necessary for such purp
  flavor supplier as containing no artificial flavor, but otherwise    the relevant records and notes shall be retained as sepa:
  such user may rely upon the supplier's certification and need        documents in Food and Drug Administration files, shal! -
  make no separate certification. All such certifications shall        be copied in other reports, and shall not be disclosed pub_
  be retained by the certifying party throughout the period in         other than in a judicial proceeding brought pursuant to
  which the flavor is supplied and for a minimum of three years        act or 18 U.S.C. 1001.
  thereafter, and shall be subject to the following conditions:        (j) A food to which a chemical preservative(s) is added -
  (i) The certifying party shall make such certifications available    except when exempt pursuant to Sec. 101.100 bear a!-.
  upon request at all reasonable hours to any duly authorized          declaration stating both the common or usual name or
  office or employee of the Food and Drug Administration or            ingredient(s) and a separate description of its function,e
  any other employee acting on behalf of the Secretary of Health       "preservative", "to retard spoilage", "a mold inhibitor", "to ·-
  and Human Services. Such certifications are regarded by the          protect flavor" or "to promote color retention".
  Food and Drug Administration as reports to the government            (k) The label of a food to which any coloring has been ac...
  and as guarantees or other undertakings within the meaning           shall declare the coloring in the statement of ingredien·
  of section 30l(h) of the act and subject the certifying party to     the manner specified in paragraphs (k)(l) and (k)(2) of;..
  the penalties for making any false report to the government          section, except that colorings added to butter, cheese, anc:
  under 18 U.S.C. 1001 and any false guarantee or undertak-             cream, if declared, may be declared in the manner spea:-
  ing under section 303(a) of the act. The defenses provided            in paragraph (k)(3) of this section, and colorings addec
  under section 303(c)(2) of the act shall be applicable to the         foods subject to Sec. Sec. 105.62 and 105.65 of this chaF
  certifications provided for in this section.                         shall be declared in accordance with the requiremenu
   (ii) Wherever possible, the Food and Drug Administration             those sections.
  shall verify the accuracy of a reasonable number of certifica-        (1) A color additive or the lake of a color additive subjec:
  tions made pursuant to this section, constituting a represen-         certification under 721 ( c) of the act shall be declared bv ·
  tative sample of such certifications, and shall not request all       name of the color additive listed in the applicable reg-~ _
  such certifications.                                                  tion in part 74 or part 82 of this chapter, except that it is -
   (iii) Where no person authorized to provide such informa-            necessary to include the "FD&C" prefix or the term "No. -
   tion is reasonably available at the time of inspection, the          the declaration, but the term "Lake" shall be included in _
   certifying party shall arrange to have such person and the           declaration of the lake of the certified color additive e _
   relevant materials and records ready for verification as soon        Blue 1 Lake). Manufacturers may parenthetically declare
   as practicable: Provided, That, whenever the Food and Drug           appropriate alternative name of the certified color addi ..
   Administration has reason to believe that the supplier or user       following its common or usual name as specified in pan ·
   may utilize this period to alter inventories or records, such        or part 82 of this chapter.
   additional time shall not be permitted. Where such additional        (2) Color additives not subject to certification may be
   time is provided, the Food and Drug Administration may               dared as "Artificial Color;"'Artificial Color Added;' or "Col
   require the certifying party to certify that relevant inventories    Added" (or by an equally informative term that makes de
   have not been materially disturbed and relevant records have         that a color additive has been used in thefood). Alternative
   not been altered or concealed during such period.                     such color additives may be declared as "Colored with------
   (iv) The certifying party shall provide, to an officer or repre-      or "------ color", the blank to be filled with the name of:..
   sentative duly designated by the Secretary, such qualitative          color additive listed in the applicable regulation in part •
   statement of the composition of the flavor or product covered         of this chapter.
   by the certification as may be reasonably expected to enable          (3) When a coloring has been added to butter, cheese, or ,~
    the Secretary's representatives to determine which relevant          cream, it need not be declared in the ingredient list unless su
    raw and finished materials and flavor ingredient records are         declaration is required by a regulation in part 73 or part 74
    reasonably necessary to verify the certifications. The exami-        this chapter to ensure safe conditions of use for the color a.:
    nation conducted by the Secretary's representative shall be          ditive. Voluntary declaration of all colorings added to butt
    limited to inspection and review of inventories and ingredient       cheese, and ice cream, however, is recommended.
    records for those certifications which are to be verified.
    (v) Review of flavor ingredient records shall be limited to             (42 FR 14308, Mar. 15, 1977, as amended at 44 FR 3%:
    the qualitative formula and shall not include the quantitative      Jan. 19, 1979; 44 FR 37220, June 26, 1979; 54 FR 24891, Jul'.'
    formula. The person verifying the certifications may make           12, 1989; 58 FR 2875, Jan. 6, 1993; 63 FR 14818, Mar. :-
    only such notes as are necessary to enable him to verify such       1998]
    Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 30 of 34 PageID #: 130

S      1st International Congress                                                                                                 Vanilla
s      Appendix B                                                        beans containing more than 25 percent moisture, it means the
                                                                         weight of such beans equivalent in content of moisture-free
                                                                         vanilla-bean solids to 13.35 ounces of vanilla beans containing
          The author has not included Sections 169.115 to 169.150        25 percent moisture. (For example, one unit weight of vanilla
       because they are not pertinent to the vanilla discussion.         beans containing 33.25 percent moisture amounts to 15
                                                                         ounces.) The moisture content ofvanilla beans is determined
          [ Code of Federal Regulations)                                 by the method prescribed in Official Methods of Analysis of
          [Title 21, Volume 2)                                           the Association of "Official Analytical Chemists:' 13th Ed.
          [Revised as of April 1, 2004]                                  (1980), sections 7.004 and 7.005, which is incorporated by
          From the U.S. Government Printing Office via GPO               reference, except that the toluene used is blended with 20
       Access                                                            percent by volume of benzene and the total distillation time
          [CITE: 21CFR169]                                               is 4 hours. Copies of the material incorporated by reference
                                                                         may be obtained from the Association of Official Analytical
           TITLE 21--FOOD AND DRUGS                                     Chemists International, 481 North Frederick Ave., suite 500,
                                                                        Gaithersburg, MD 20877-2504, or may be examined at the
          CHAPTER !--FOOD AND DRUG ADMINISTRATION,                      Office of the Federal Register, 800 North Capitol Street, NW.,
       DEPARTMENT OF HEALTH AND HUMAN SERVICES                          suite 700, Washington, DC. To prepare samples for analysis,
       (CONTINUED)                                                      the pods are chopped into pieces approximately \1/4\-inch in
                                                                        longest dimension, using care to avoid moisture change.
          PART 169_FOOD DRESSINGS AND FLAVORINGS                        (c) The term unit ofvanilla constituent means the total sapid
       Subpart A_General Provisions                                     and odorous principles extractable from one unit weight of
                                                                        vanilla beans, as defined in paragraph (b) of this section, by
       Sec. 169.3 Definitions.                                          an aqueous alcohol solution in which the content of ethyl
                                                                        alcohol by volume amounts to not less than 35 percent.
       Subpart B_Requirements for Specific Standardized Food
       Dressings and Flavorings                                             [42 FR 14481, Mar.15, 1977, as amended at47 FR 11834,
                                                                        Mar. 19, 1982; 49 FR 10103, Mar.19, 1984; 54 FR 24896,June
       169.115 French dressing.                                         12, 1989; 63 FR 14035, Mar. 24, 1998)
       169.140 Mayonnaise.
       169. 150 Salad dressing.                                         Subpart B_Requirements for Specific Standardized Food
       169.175 Vanilla extract.                                         Dressings and Flavorings
       169.176 Concentrated vanilla extract.
       169.177 Vanilla flavoring.                                       Sec. 169.175 Vanilla extract.
       169.178 Concentrated vanilla flavoring.
       169.179 Vanilla powder.                                          (a) Vanilla extract is the solution in aqueous ethyl alcohol
       169.180 Vanilla-vanillin extract.                                of the sapid and odorous principles extractable from vanilla
       169.181 Vanilla-vanillin flavoring.                              beans. In vanilla extract the content of ethyl alcohol is not less
       169.182 Vanilla-vanillin powder.                                 than 35 percent by volume and the content ofvanilla constitu-
                                                                        ent, as defined in Sec. 169.3(c}, is not less than one unit per
       Authority: 21 U.S.C. 321,341,343,348,371, 379e.                  gallon. The vanilla constituent may be extracted directly from
                                                                        vanilla beans or it may be added in the form of concentrated
       Source: 42 FR 14481, Mar. 15, 1977, unless otherwise             vanilla extract or concentrated vanilla flavoring
       noted.                                                           or vanilla flavoring concentrated to the semisolid form called
                                                                        vanilla oleo-resin. Vanilla extract may contain one or more
       Subpart A_General Provisions                                     of the following optional ingredients:
                                                                        (l) Glycerin.
       Sec. 169.3 Definitions.                                          (2) Propylene glycol.
                                                                        (3) Sugar (including invert sugar).
        For the purposes of this part:                                  (4) Dextrose.
        (a) The term vanilla beans means the properly cured and         (5) Corn syrup (including dried corn syrup).
        dried fruit pods of Vanilla planifolia Andrews and of Vanilla   (b)( 1) The specified name of the food is "Vanilla extract" or
        tahitensis Moore.                                               "Extract of vanilla".
       (b) The term unit weight of vanilla beans means, in the case
                                                                        (~) ~en the ~anilla extract is made in whole or in p art by
       of vanilla beans containing not more than 25 percent mois-
                                                                        dilution of vamlla oleoresin, concentrated vanilla extract, or
       ture, 13.35 ounces of such beans; and, in the case of vanilla    concentrated vanilla flavoring, the label shall bear the statement
 Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 31 of 34 PageID #: 131
Vanilla                                                                                                   1st International Congress

"Made from ------" or "Made in part from ------", the blank         label statement of ingredients prescribed for vanilla flavoring
being filled in with the name or names "vanilla oleoresin",         by Sec. 169.177, except that it is concentrated to remove part
"concentrated vanilla extract", or "concentrated vanilla flavor-    of the solvent, and each gallon contains two or more units of
ing", as appropriate. If the article contains two or more units     vanilla constituent as defined in Sec. 169.3(c).
of vanilla constituent, the name of the food shall include the      (b) The specified name of the food is "Concentrated vanilla
designation "---fold", the blank being filled in with the whole     flavoring ---fold" or "---fold concentrated vanilla flavoring'',
number (disregarding fractions) expressing the number of            the blank being filled in with the whole number (disregarding
units of vanilla constituent per gallon of the article.             fractions) expressing the number of units of vanilla constitu-
(3) Wherever the name of the food appears on the label so           ent per gallon of the article. (For example, "Concentrated
conspicuously as to be easily seen under customary condi-           vanilla flavoring 3-fold".)
tions of purchase, the labeling required by paragraph
(b)(2) of this section shall immediately and conspicuously              (42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2886,
precede or follow such name, without intervening written,           Jan. 6, 1993]
printed, or graphic matter.
 (c) Label declaration. Each of the ingredients used in the food    Sec. 169.179 Vanilla powder.
shall be declared on the label as required by the applicable
sections of parts 101 and 130 of this chapter.                      (a) Vanilla powder is a mixture of ground vanilla beans or
                                                                    vanilla oleoresin or both, with one or more of the following
    (42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2886,          optional blending ingredients:
Jan. 6, 1993]                                                       (1) Sugar.
                                                                    (2) Dextrose.
Sec. 169.176 Concentrated vanilla extract.                          (3) Lactose.
                                                                    (4) Food starch (including food starch-modified as prescribed
(a) Concentrated vanilla extract conforms to the definition         in Sec. 172.892 of this chapter).
and standard of identity and is subject to any requirement for      (5) Dried corn syrup.
label statement of ingredients prescribed for vanilla extract       (6) Gum acacia.
by Sec. 169.175, except that it is concentrated to remove part
of the solvent, and each gallon contains two or more units of         Vanilla powder may contain one or any mixture of two or
vanilla constituent as defined in Sec. 169.3(c). The content of       more of the anticaking ingredients specified in paragraph
ethyl alcohol is not less than 35 percent by volume.                  (b) of this section, but the total weight of any such ingredi-
(b) The specified name of the food is "Concentrated vanilla           ent or mixture is not more than 2 percent of the weight of
extract ---fold" or" ---fold concentrated vanilla extract", the       the finished vanilla powder. Vanilla powder contains in each
blank being filled in with the whole number (disregarding             8 pounds not less than one unit of vanilla constituent, as
fractions) expressing the number of units of vanilla constitu-        defined in Sec. 169.3(c).
ent per gallon of the article. (For example, "Concentrated            (b) The anticaking ingredients referred to in paragraph (a)
vanilla extract 2-fold".)                                             of this section are:
                                                                      (1) Aluminum calcium silicate.
     (42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2886, (2) Calcium silicate.
Jan. 6, 1993]                                                         (3) Calcium stearate.
                                                                      (4) Magnesium silicate.
Sec. 169.177 Vanilla flavoring.                                       (5) Tricalcium phosphate.
                                                                      (c)(l) The specified name of the food is "Vanilla powder --
(a) Vanilla flavoring conforms to the definition and standard of -fold" or "---fold vanilla powder", except that if sugar is the
identity and is subject to any requirement for label statement ofin- optional blending ingredient used, the word "sugar" may
gredients prescribed for vanilla extract by Sec. 169.175, except that replace the word "powder". The blank in the name is filled in
its content of ethyl alcohol is less than 35 percent by volume.       with the whole number (disregarding fractions) expressing
(b) The specified name of the food is "Vanilla flavoring".            the number of units of vanilla constituent per 8 pounds of
                                                                       the article. However, if the strength of the article is less than
     (42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2886, 2-fold, the term "---fold" is omitted from the name.
Jan. 6, 1993]                                                          (2) The label of vanilla powder shall bear the common names
                                                                       of any of the optional ingredients specified in paragraphs (a)
Sec. 169.178 Concentrated vanilla flavoring.                           and (b) of this section that are used, except that where the
                                                                       alternative name "Vanilla sugar" is used for designating the
 (a) Concentrated vanilla flavoring conforms to the definition food it is not required that sugar be named as an optional
and standard of identity and is subject to any requirement for ingredient.
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 32 of 34 PageID #: 132

   1st International Congress                                                                                                    Vanilla

   (3) Wherever the name of the food appears on the label so            Sec. 169.182 Vanilla-vanillin powder.
   conspicuously as to be easily seen under customary condi-
   tions of purchase, the labeling required by paragraph (c)(2)         (a) Vanilla-vanillin powder conforms to the definition and
   of this section shall immediately and conspicuously precede          standard of identity and is subject to any requirement for
   or follow such name, without intervening written, printed,           label statement of ingredients prescribed for vanilla pow-
   or graphic matter.                                                   der by Sec. 169.179, except that for each unit of vanilla
   (d) Label declaration. Each of the ingredients used in the food      constituent as defined in Sec. 169.3(c) contained therein,
   shall be declared on the label as required by the applicable         the article also contains not more than 1 ounce of added
   sections of parts 101 and 130 of this chapter.                       vanillin.
                                                                        (b) The specified name of the food is "Vanilla-vanillin powder
       [42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2887,           ---fold" or"---fold vanilla-vanillin powder", followed imme-
   Jan. 6, 1993]                                                        diately by the statement"contains vanillin, an artificial flavor
                                                                        (or flavoring)". If sugar is the optional blending ingredient
   Sec. 169.180 Vanilla-vanillin extract.                               used, the word "sugar" may replace the word "powder" in
                                                                        the name. The blank in the name is filled in with the whole
    (a) Vanilla-vanillin extract conforms to the definition and          number (disregarding fractions) expressing the sum of the
    standard of identity and is subject to any requirement               number of units of vanilla constituent plus the number of
    for label statement of ingredients prescribed for vanilla            ounces of added vanillin per 8 pounds of the article. However,
    extract by Sec. 169.175, except that for each unit of va-            if the strength of the article is less than 2-fold the term"---
    nilla constituent, as defined in Sec. 169.3(c), contained            fold" is omitted from the name.
    therein, the article also contains not more than 1 ounce
    of added vanillin.                                                      [42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2887,
    (b) The specified name of the food is "Vanilla-vanillin ex-         Jan. 6, 1993]
    tract ---fold" or "---fold vanilla-vanillin extract", followed
    immediately by the statement "contains vanillin, an artificial
    flavor (or flavoring)". The blank in the name is filled in with      Appendix f
    the whole number (disregarding fractions) expressing the
    sum of the number of units of vanilla constituent plus the
    number of ounces of added vanillin per gallon of the article.          Author has not included Sections 135.110 (a) through (e)
    However, if the strength of the article is less than 2-fold, the    because they are not pertinent to the vanilla discussion.
    term "---fold" is omitted from the name.
                                                                           [Code of Federal Regulations]
        [42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2887,             [Title 21, Volume 2]
    Jan. 6, 1993]                                                          [Revised as of April 1, 2004)
                                                                           From the U.S. Government Printing Office via GPO
    Sec. 169.181 Vanilla-vanillin flavoring.                            Access
                                                                           [CITE: 21CFR135]
    (a) Vanilla-vanillin flavoring conforms to the definition and
    standard of identity and is subject to any requirement for              TITLE 21--FOOD AND DRUGS
    label statement of ingredients prescribed for vanilla-vanillin
    extract by Sec. 169.180, except that its content of ethyl alcohol      CHAPTER I--FOOD AND DRUG ADMINISTRATION,
    is less than 35 percent by volume.                                  DEPARTMENT OF HEALTH AND HUMAN SERVICES
    (b) The specified name of the food is "Vanilla-vanillin             (CONTINUED)
    flavoring---fold" or "---fold vanilla-vanillin flavoring",
    followed immediately by the statement "contains vanillin,               PART 135_FROZEN DESSERTS--Table of Contents
    an artificial flavor (or flavoring)". The blank in the name
    is filled in with the whole number (disregarding fractions)         Subpart B_Requirements for Specific Standardized Frozen
    expressing the sum of the number of units of vanilla con-           Desserts
    stituent plus the number of ounces of added vanillin per
    gallon of the article. However, if the strength of the article      Sec. 135.110 Ice cream and frozen custard.
    is less than 2-fold, the term "---fold" is omitted from the
    name.                                                               (f) Nomenclature.
                                                                        (1) The name of the food is"ice cream"; except that when the
        [42 FR 14479, Mar. 15, 1977, as amended at 58 FR 2887,          egg yolk solids content of the food is in excess of that specified
    Jan. 6, 1993]                                                       for ice cream by paragraph (a) of this section, the name of
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 33 of 34 PageID #: 133

Vanilla                                                                                                   1st International Congress

the food is "frozen custard" or "french ice cream" or "french subject to the requirements of this paragraph, the statements
custard ice cream".                                                      required by this paragraph need appear only once in each
(2)(i) If the food contains no artificial flavor, the name on the statement of characterizing flavors present in such ice cream,
principal display panel or panels of the label shall be accom- e.g., "Vanilla flavored, Chocolate, and Strawberry flavored,
panied by the common or usual name of the characterizing artificial flavors added".
flavor, e.g., "vanilla", in letters not less than one-half the height (4) If the food contains both a natural characterizing flavor
of the letters used in the words "ice cream".                            and an artificial flavor simulating the characterizing flavor,
(ii) If the food contains both a natural characterizing flavor any reference to the natural characterizing flavor shall, except
and an artificial flavor simulating it, and if the natural flavor as otherwise authorized by this paragraph, be accompanied by
predominates, the name on the principal display panel or a reference to the artificial flavor, displayed with substantially
panels of the label shall be accompanied by the common name equal prominence, e.g., "strawberry and artificial strawberry
of the characterizing flavor, in letters not less than one-half the flavor".
height of the letters used in the words "ice cream", followed (5) An artificial flavor simulating the characterizing flavor
by the word "flavored", in letters not less than one-half the shall be deemed to predominate:
height of the letters in the name of the characterizing flavor, (i) In the case of vanilla beans or vanilla extract used in
e.g., "Vanilla flavored", or "Peach flavored", or "Vanilla flavored combination with vanillin if the amount of vanillin used
and Strawberry flavored".                                                 [[Page 368)) is greater than 1 ounce per unit of vanilla
 (iii) If the food contains both a natural characterizing flavor constituent, as that term is defined in Sec. 169.3(c) of this
 and an artificial flavor simulating it, and if the artificial flavor chapter.
 predominates, or if artificial flavor is used alone the name on (ii) In the case of fruit or fruit juice used in combination with
 the principal display panel or panels of the label shall be ac- artificial fruit flavor, if the quantity of the fruit or fruit juice
 companied by the common name of the characterizing flavor used is such that, in relation to the weight of the finished ice
 in letters not less than one-half the height of the letters used cream, the weight of the fruit or fruit juice, as the case may be
 in the words "ice cream", receded by"artificial" or "artificially (including water necessary to reconstitute partially or wholly
 flavored", in letters not less than one-half the height of the dried fruits or fruit juices to their original moisture content)
 letters in the name of the characterizing flavor, e.g., "artificial is less than 2 percent in the case of citrus ice cream, 6 percent
 Vanilla", or "artifically flavored Strawberry" or "artificially in the case of berry or cherry ice cream, and 10 percent in the
  flavored Vanilla and artificially flavored Strawberry''.                 case of ice cream prepared with other fruits.
  (.3)(.i) lf the food is subject to the requirements of paragraph (iii) ln the case of nut meats used in combination with ar-
   (.£)('2)(.ii) of this section or it it contains any artificial fl.avor tificial nut flavor, if the quantity of nut meats used is such
    not simulating the characterizing flavor, the label shall also that, in relation to the finished ice cream the weight of the
    bear the words "artificial flavor added" or "artificial ------ nut meats is less than 2 percent.
    flavor added", the blank being filled with the common name (iv) In the case of two or more fruits or fruit juices, or nut
    of the flavor simulated by the artificial flavor in letters of the meats, or both, used in combination with artificial flavors
    same size and prominence as the words that precede and simulating the natural flavors and dispersed throughout the
    follow it.                                                               food, if the quantity of any fruit or fruit juice or nut meat
     (ii) Wherever the name of the characterizing flavor appears is less than one-half the applicable percentage specified in
     on the label so conspicuously as to be easily seen under cus- paragraph (e)(S) (ii) or (iii) of this section. For example, if a
     tomary conditions of purchase, the words prescribed by this combination ice cream contains less than 5 percent ofbananas
     paragraph shall immediately and conspicuously precede or and less than 1 percent of almonds it would be "artificially
     follow such name, in a size reasonably related to the promi- flavored banana-almond ice cream". However, if it
     nence of the name of the characterizing flavor and in any contains more than 5 percent of bananas and more than 1
     event the size of the type is not less than 6-point on packages percent of almonds it would be "banana-almond flavored
     containing less than 1 pint, not less than 8-point on packages .ice cream.         "
     containing at least 1 pint but less than one-half gallon, not (6) If two or more flavors of ice cream are distinctively
      less than 10-point on packages containing at least one-half combined in one package, e.g., "Neapolitan" ice cream, the
      gallon but less than 1 gallon, and not less than 12-point on applicable provisions of this paragraph shall govern each
      packages containing 1 gallon or over: Provided, however, That flavor of ice cream comprising the combination.
      where the characterizing flavor and a trademark or brand are (7) Until September 14, 1998, when safe and suitable sweeten-
      presented together, other written, printed, or graphic matter ers other than nutritive carbohydrate sweeteners are used in
      that is a part of or is associated with the trademark or brand, the food, their presence shall be declared by their common or
      may intervene if the required words are in such relation- usual name on the principal display panel of the label as part
       ship with the trademark or brand as to be clearly related to of the statement of identity in letters that shall be no less than
       the characterizing flavor: And provided further, That if the one-half the size of the type used in the term "ice cream" but
       finished product contains more than one flavor of ice cream in any case no smaller than one-sixteenth of an inch. If the
Case 1:19-cv-03543-RPK-RER Document 10-2 Filed 03/12/20 Page 34 of 34 PageID #: 134

   • International Congress                                                                                                      Vanilla
    od purports to be or is represented for special dietary use,         Sec. 101.4 of this chapter. Under section 403(k) of the Federal
    shall bear labeling in accordance with the requirements of           Food, Drug, and Cosmetic Act, artificial color need not be
  ;-art 105 of this chapter.                                             declared in ice cream, except as required by Sec. 101.22(c) or
   g) Label declaration. Each of the ingredients used shall be           (k) of this chapter. Voluntary declaration of all colors used in
  declared on the label as required by the applicable sections of        ice cream and frozen custard is recommended.
  ?arts 101 and 130 of this chapter, except that the sources of
  :nilkfat or milk solids not fat may be declared in descending or-          [43 FR 4598, Feb. 3, 1978, as amended at 45 FR 63838,
  der of predominance either by the use of all the terms "mil.kfat       Sept. 26, 1980; 46 FR 44433, Sept. 4, 1981; 47 FR 11826, Mar.
  and nonfat milk" when one or any combination of two or more            19, 1982; 49 FR 10096, Mar. 19, 1984; 54 FR 24894, June 12,
  ilf the ingredients listed in Sec. 101.4(b)(3), (b)(4), (b )(8), and   1989; 58 FR 2896, Jan. 6, 1993; 59 FR 47079, Sept. 14, 1994;
   b )(9) of this chapter are used or, alternatively, as permitted in    63 FR 14035, Mar. 24, 1998; 63 FR 14818, Mar. 27, 1998]
